In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00023-CV



       IN THE MATTER OF THE MARRIAGE OF
        WILLIE BURNS AND ZANATTA BURNS




        On Appeal from the 335th District Court
              Burleson County, Texas
               Trial Court No. 27,875




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Willie Burns, appellant, filed a notice of appeal in this matter on March 18, 2016.1 The

clerk’s record in this matter, which was due to be filed on or before May 19, 2016, has not been

filed, and there is no indication that Burns, who is not indigent, has either paid for or made

satisfactory payment arrangements for preparation of the clerk’s record.

        Unless otherwise excused, a nonindigent appellant must either pay or make arrangements

for the payment of the fees related to preparation of the appellate record to ensure that the record

is timely filed. TEX. R. APP. P. 35.3(a)(2), (b)(3); see TEX. R. APP. P. 20.1(c), 37.3(b), (c).

        By letter dated June 16, 2016, and pursuant to Rules 37.3(b) and 42.3(b) and (c) of the

Texas Rules of Appellate Procedure, our clerk’s office provided Burns with notice of and an

opportunity to cure this defect. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). The clerk’s letter further

warned Burns that if he did not remedy the identified defect within ten days of the date of the letter,

his appeal would be subject to dismissal for want of prosecution. Id. We have received no

communication from Burns responsive to the clerk’s June 16 correspondence, and we have not

received the clerk’s record.




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2
       Pursuant to Rules 37.3(b) and 42.3(b) and (c) of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                            Ralph K. Burgess
                                            Justice

Date Submitted:       July 12, 2016
Date Decided:         July 13, 2016




                                                  3